Citation Nr: 1443372	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-40 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear parotid tumors.

3. Whether new and material evidence has been submitted sufficient to reopen the claim for loss of balance, and if so, whether service connection is warranted.

4. Entitlement to a compensable rating for right ear hearing loss.

5. Entitlement to an increased rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for left ear hearing loss and an increased rating for right ear hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Right ear parotid tumors did not have their onset in service and are not otherwise related to his service.

2. The Veteran did not appeal the March 2007 RO decision denying service connection for loss of balance.

3. Evidence submitted since the March 2007 decision is new and material with respect to the Veteran's claim for service connection for loss of balance.

4. The Veteran's loss of balance did not have its onset in service and is not related to his service or his service-connected right-ear hearing loss.

5. The current 10 percent rating for tinnitus is the maximum schedular rating.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear parotid tumors have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. New and material evidence has not been submitted to reopen the Veteran's previously denied claim for service connection for loss of balance.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for loss of balance have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4. There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Parotid Tumors

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends he has developed tumors in his right ear as a result of an ear injury he suffered in service.  The Veteran stated the first parotid tumor was removed in 1979, the second in 1998, and a third in 2005.  A letter submitted by the Veteran's private primary care physician states that his right ear hearing has been further impaired by the benign neoplasms.

The Board notes that the Veteran is already service-connected for right ear hearing loss.  The evaluation of the same disability under various diagnoses, known as pyramiding, is not permitted.  38 C.F.R. § 4.14 (2013).  Therefore, the Veteran could not receive a second rating for right ear hearing loss as a residual of parotid tumor removal.  He has not alleged any additional residuals of the now-removed tumors, such a painful scarring.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, if the Veteran has no current parotid tumor disability or any residuals from previously removed tumors, there is no disability for which service connection may be granted.

However, even if the Board were to find the Veteran did have a current disability, the Board finds that service connection is not warranted as the evidence does not show the development of his parotid tumors began in or is related to his service.

In his May 2008 claim for service connection for left ear hearing loss, the Veteran reported he was kicked in the ear during a Dilbert Dunken exercise.  In a June 2008 statement he stated that both ear drums ruptured during the exercise, which was conducted in 1959 or 1960.  However, service treatment records contain no mention of an ear injury.

Service treatment records do reflect that in May 1960 the Veteran underwent a bilateral otoplasty to correct protruding ears.  A the time of the procedure the Veteran's ears were noted to be normal except for the deformity being corrected, and his post-operative course was uneventful.

His ears, including his ear drums, were noted to be normal on examination in May 1963 and in February 1964 at the time of his re-enlistments into service.  They were also found normal at his January 1968 discharge examination.

The Board acknowledges that the Veteran is competent to report that he was kicked in the ear in service, but finds that the contemporaneous medical evidence does not support his contention that such resulted in permanent disability.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board notes that it must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case.  Not only do the Veteran's service treatment records, which show he sought treatment for a number of other conditions, not mention an ear injury, either as a result of an exercise or as a result of his otoplasty, but his ears and ear drums were repeatedly found normal on examination in service, including in 1960, 1963, 1964, and 1968.

In November 2008 the VA arranged an examination to obtain an opinion on whether it is at least as likely as not that the Veteran's right ear parotid tumors are due his service.  The examiner opined that the tumors are not the result of acoustic trauma or surgical trauma to his ears during his in-service otoplasty.

The Veteran's private primary care physician submitted a statement in August 2008 stating that the development of the Veteran's ear conditions is consistent with the Veteran's claim that they arose from trauma to the relevant ear area suffered during an operation in service and exposure to loud noise while serving on or near an active military aircraft runway.  The Board finds that the evidence does not support that the Veteran experienced trauma to his ear during an operation in service.   Service treatment records reflect that his post-operative course was normal and there is no subsequent mention of an injury, and in fact, his ears were found normal on multiple subsequent examinations.  Therefore, the Board finds the physician's statement has little probative value as it is based on an inaccurate factual premise.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).   

The Board also finds the Veteran's own statements as to his parotid tumors being caused by service to have little probative value as the Veteran, as a lay person, does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of such a condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The Board finds the most competent and probative opinion of record is that of the VA examiner, who opined that the Veteran's parotid tumors were not related to his service.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Loss of Balance

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The RO denied service connection for loss of balance in March 2007.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of March 2007 decision.  Therefore, the March 2007 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran's balance problems were related to his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 2007 rating decision that addresses this basis. 

Evidence added to the record includes an August 2008 letter by the Veteran's private primary care physician stating that the Veteran's occasional dizziness arose from the gradual deterioration of damage in his ears.  The physician noted the Veteran's trauma during an in-service operation and his exposure to loud noise in service.  The physician stated that his understanding is that the Veteran's ear-related conditions have developed as a result of the his service.

The Board thus finds that new and material evidence has been submitted to reopen the claim.  However, the Board finds that the claim must be denied as a preponderance of the evidence remains against finding that the Veteran's loss of balance is related to his service.

Service treatment records do not note any reports of loss of balance, nor has the Veteran contended he had loss of balance in service.

Private treatment records show that the Veteran was diagnosed with near syncope in October 2004 after reporting vertigo after standing up quickly.  Subsequent treatment records reflect the Veteran reported balance issues.

The Veteran underwent a VA examination in March 2007 in connection with his original claim for service connection for loss of balance.  The examiner opined that the Veteran's balance issues are less likely than not caused by or a result of the Veteran's right ear hearing loss.  The examiner stated that the Veteran's records indicate the Veteran's balance issues onset only two years prior.

Another VA opinion was obtained in connection with the Veteran's claim to reopen.  The November 2008 examiner stated that it is not likely that the Veteran's loss of balance was caused by his bilateral otoplasty in service as such affects the external tissues very far away from the inner ear balance mechanism deep in the base of the skull.  The examiner further noted that the Veteran's January 1968 discharge examination did not mention loss of balance and his neurological examination was normal.  Therefore, the examiner opined that the Veteran's loss of balance is not due to the right ear hearing loss noted on at the Veteran's separation from service.

The Board finds that the opinions of the VA examiners are entitled to the greatest probative weight.  As discussed previously, the Veteran's private doctor based his opinion on the incorrect factual premise that the Veteran suffered ear trauma in service.  The Board has found that the evidence does not support that the Veteran experienced ear trauma.  Further, the physician states that the condition arose from the "gradual deterioration" in the Veteran's ears.  The Board notes that the only condition the Veteran is service-connected for is right ear hearing loss.

The VA examiners have specifically opined that the Veteran's balance problems are not related to his hearing loss.  The evidence also does not support that the Veteran's loss of balance began in service or is otherwise related to his service.

As a preponderance of the evidence is against service connection the Board finds that the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board acknowledges the Veteran's contention that he has tinnitus in both ears and the ringing his distracting, however, the 10 percent rating he is currently assigned is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has also considered whether an extraschedular evaluation is warranted, but finds that it is not.  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned is adequate.  The Veteran's tinnitus, which is manifest with recurrent ringing in his ears, is contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in June and July 2008, prior to the initial adjudications of the issues on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development with respect to the claims decided above has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in November 2008.  The examiner, a medical professional, obtained an accurate history and considered the Veteran's assertions.  The Board finds the VA examination and etiology opinions provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for right ear parotid tumors is denied.

Service connection for loss of balance is denied.

An increased rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran contends he is entitled to service connection for left ear hearing loss and a compensable rating for service-connected right ear hearing loss.  The Board finds a remand is necessary to afford the Veteran with a new VA examination to address both issues.

Right Ear

The Veteran was afforded a VA examination in June 2008 to evaluate his right ear hearing loss.

Since that examination, which was eight years ago, the Veteran has contended his hearing loss has worsened.  The Board further notes that the most recent VA treatment records in evidence are from August 2010, more than four years ago.

Therefore, to ensure that the record reflects the current severity of the Veteran's conditions, a more contemporaneous examination is needed to properly evaluate the Veteran's service-connected disabilities.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (court determined that the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

VA treatment records since August 2010 should also be obtained.

Left Ear

The Veteran's January 1968 discharge examination did not demonstrate left ear impaired hearing for VA purposes under 38 CFR § 3.385.  However, in June 2008 the Veteran was afforded a VA audiological examination that showed left ear hearing loss.

The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In this case, the June 2008 VA examiner opined that the Veteran's left ear hearing loss is less likely than not caused by or a result of his military noise exposure because the Veteran's left ear hearing was normal at separation.  

The VA examiner offered no additional rationale for her opinion; therefore the Board finds that it stands in contrast to the ruling in Hensley.  Specifically, the opinion did not contain discussion of any other factors aside from the fact that no hearing loss was detected at the time of the Veteran's discharge from service.  Moreover, the examiner did not address the Veteran's contentions of in-service noise exposure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the forgoing, a supplemental VA opinion as to the etiology of the Veteran's bilateral hearing loss is necessary.  The rationale for the opinion must include a complete discussion of all potential factors so as to determine whether there is a relationship between the Veteran's current bilateral hearing loss and service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records, including any audiological testing, since August 2010.

2. Arrange for the Veteran to undergo a new VA hearing examination to evaluate the current state of his right ear hearing loss and to obtain an opinion on the etiology of his left ear hearing loss.

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must confirm in the examination report that the claims folder was reviewed.  


The examiner should do the following:

a) Conduct audiological testing to evaluate the Veteran's current hearing loss.

b) Opine as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's left ear hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure, or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent).  

The examiner should note that the January 1968 audiogram conducted at discharge is noted to use the ASA-1951 standards, not ISO-ANSI standards.  The examiner should also discuss the August 2008 letter by the Veteran's private primary care physician.

The examiner should discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


